DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, it is not clear from the claim how the phase detector is “determining a phase difference between the first signal and the second signal” where actually only one signal is going into the phase detector. Inside the claim from the examiner’s view, “a predefined signal” is label as both “a first signal” and “an input signal of a first TSV”. The first/input signal is inputted into the first TSV. The same first/input signal is outputted as an output/second signal to the second TSV before going into the phase detector.
For examination purposes, the examiner is treating the claim at this time as only having one signal and not giving patentable weight to the limitations “determining, by the phase 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8, 10-11 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al (2016/0013799).
	
    PNG
    media_image1.png
    345
    511
    media_image1.png
    Greyscale

Regarding claim 1, Li et al disclose [see Fig. 1A above] an integrated circuit (IC) (IC 100) with a through-silicon via (TS V) test circuit, comprising a first TS V (TSV i1) [see paragraph [0026], lines 8-9], a second TSV (TSV i2) [see paragraph [0026], lines 8-9] and a phase detector (phase detector 110), a first end of the first TSV (i1) coupled to a predetermined signal output 
Regarding claim 2, Li et al disclose wherein each of the first (i1) and the second (i2) TSVs connects two or more stacked tiers (first die 102 and second die 103).
Regarding claim 8, Li et al disclose wherein a stacked tier (die 103) associated with the second end of the first TSV (i1) comprises a delay-locked loop (phase lock loop 112), and wherein the delay-locked loop (112) is configured to apply a delay compensation to an operational signal output (clock signal T1) from the second end of the first TSV (i1) based on the phase difference output from the phase detector (110).
Regarding claim 10, Li et al disclose [see Fig. 2] a through-silicon via (TSV) test method, comprising: inputting a predefined signal (clock ClkPl2) to a phase detector (phase detector 110), the predefined signal (ClkPl2) being a first signal; inputting the predefined signal (ClkPl2), as an input signal of a first TSV (TSV i1), to the first TSV (i1); inputting, via a second TSV (i2), an output signal (ClkPl2) from the first TSV (i1) to the phase detector (110), the output signal (ClkPl2) from the first TSV (i1) being a second signal; determining, by the phase detector (110), a phase difference between the first signal and the second signal [see rejection under 35 U.S.C. 
Regarding claim 11, Li et al disclose wherein the inputting the predefined signal (ClkPl2) to the first TSV (i1) comprises: inputting, in response to a first test control signal [via control 203], the predefined signal (ClkPl2) to the first TSV (i1), and wherein the inputting, via a second TSV (i2), an output signal (ClkPl2) from the first TSV (i1) to the phase detector (110) comprises: inputting, in response to the first test control signal [via item 203] and via the second TSV (i2), the output signal (ClkPl2) from the first TSV (i1) to the phase detector (110).
Regarding claim 14, Li et al disclose transmitting, in response to the input signal of the first TSV (i1) being an operational signal, the phase difference between the first signal and the second signal to a delay-locked loop (phase lock loop 112) in a stacked tier (die 103) associated with a second end of the first TSV (i1); and applying, by the delay-locked loop (112), a delay compensation to the operational signal.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (2016/0013799).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a) Navaratnam et al (US Pub No. 2020/0143853 A1) is an analogous prior art to the claimed invention.
b) Yoshimi (US Pub No. 2017/0012629 A1) is a prior art that is within the field of endeavor of this application.
	c) Lung et al (US Pat No. 9,177,940 B2) is an analogous prior art to the claimed invention.
Allowable Subject Matter
Claims 3-7, 9 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding claim 3, the primary reason for the allowance of the claim is due to the IC comprising, in combination with other limitations, the first distributor comprising an input, a control terminal, a first output and a second output, wherein the input of the first distributor coupled to the second end of the first TSV, the control terminal of the first distributor configured to receive the first test control signal, the first output of the first distributor coupled to the first end of the second TSV, the second output of the first distributor coupled to an active component associated with the first operational signal. Since claims 4-7 depend from claim 3, they also have allowable subject matter.
Regarding claim 9, the primary reason for the allowance of the claim is due to the IC comprising, in combination with other limitations, a stacked tier associated with the second end of the first TSV comprises a phase calibrator, and wherein the phase calibrator is configured to apply a delay 
Regarding claim 15, the primary reason for the allowance of the claim is due to the IC comprising, in combination with other limitations, the method further comprising: transmitting, in response to the input signal of the first TSV being an operational signal, the phase difference between the first signal and the second signal to a phase calibrator in a stacked tier associated with a second end of the first TSV; and applying, by the phase calibrator, a delay compensation to the operational signal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960.  The examiner can normally be reached on Mon-Fri 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERMELE M HOLLINGTON/             Primary Examiner, Art Unit 2858